                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ROBERT PARKER,

      Plaintiff,                                 Case No. 17-cv-14043
                                                 Hon. Matthew F. Leitman
v.

EVEREST NATIONAL
INSURANCE COMPANY,

     Defendant.
__________________________________________________________________/

                  ORDER DENYING DEFENDANT’S
             MOTION FOR SUMMARY JUDGMENT (ECF #10)

      On May 30, 2019, the Court held a hearing on Defendant Everest National

Insurance Company’s motion for summary judgment. (See Mot., ECF #10.) For the

reasons explained on the record at the motion hearing, the motion is DENIED.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
Dated: May 30, 2019                  UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 30, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764

                                       1
